Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a cover and fishing reel combination assembly as detailed by the claims. Specifically where claims 1 and 18 state “a strike indicator being attached to the bottom side of the panel and being operationally coupled to the reel, the strike indicator comprising a light emitter being turned on when the fishing line is pulled downwardly from the bottom side to actuate the strike indicator”, in light of the scope of the claims.
The prior art of record, Katz (U.S. Pub. 20120246994), teaches a unitary fishing hole covering including: a panel being rigid and having a top side (Figs. 1-2, where the panel has top side 1la), a bottom side and a perimeter edge (Figs. 1-2, where the panel has bottom side 1lb and perimeter edge 1lc), the top side being planar (see Fig. 2), the panel being translucent (Paragraph [0005], where the cover is at least translucent (“composed of a preferably transparent material”)), the panel having a circular shape and having an axis (see Fig. 1); the panel having a plurality of apertures therein extending to the top side and outwardly through the bottom side and defining finger grips (Fig. 1 and Paragraph [0019], where the apertures 15 allow the user to grip and support the cover 11); and an entirety of the unitary structure having nothing extending above a plane of the top side (see Fig. 2, where the cover 11 is shown to have nothing extending above a plane of the top side 11a). However, Katz fails to teach or suggest a reel being rotatably coupled to the bottom side of the panel and being configured to have fishing line spooled thereon; a strike indicator being attached to the bottom side of the panel; the strike indicator being 
The further prior art of record, Rinehart (U.S. Pat. 5044108), teaches a reel being rotatably coupled to the bottom side of the panel and being configured to have fishing line spooled thereon (Fig. 5, where reel 30 is coupled to the bottom side of the panel). However, Rinehart fails to teach or suggest a strike indicator being attached to the bottom side of the panel; the strike indicator being operationally coupled to the reel, the strike indicator comprising a light emitter being turned on when the fishing line is pulled downwardly from the bottom side. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations. 
The further prior art of record, Storey et al. (U.S. Pat. 4934090), teaches a strike indicator being operationally coupled to the reel (Fig. 2, where the strike indicator 50 is operationally coupled to the reel), the strike indicator comprising a light emitter being turned on when the fishing line is pulled downwardly from the bottom side (Column 4, lines 4-21, where the light emitters are activated by the reel turning after a fish strikes the bait and pulls the fishing line downward). However, Storey et al. fails to teach or suggest a strike indicator being attached to the bottom side of the panel. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations.
The further prior art of record, Michaels (U.S. Pat. 8756854), teaches a strike indicator being attached to the bottom side of a panel (Fig. 6 and Column 4, lines 4-7, where indicator light 56 is attached to the bottom side of panel 49 and provides visual information to the user when a fish strikes the bait). It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations. Combining the strike indicator of Michaels with the device of Katz to teach a strike indicator being attached to the bottom side of the panel would be undue hindsight reconstruction in an attempt to meet the applicant’s claim. Michaels is concerned with shining the emitted light downwardly toward the ice fishing hole which further differentiates it from the applicant’s claims, where the light is intended to shine through the panel from a location beneath the panel.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647